 



Exhibit 10.10
VNUS MEDICAL TECHNOLOGIES, INC.
2000 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Stock Option Agreement.
I. NOTICE OF STOCK OPTION GRANT
“Optionee”
     You (“Optionee”) have been granted an option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Stock
Option Agreement. The terms of your grant are set forth below:

             
 
  Date of Grant:                      
 
  Vesting Commencement Date:                      
 
  Exercise Price per Share:       $                     per share              
 
  Total Number of Shares Granted:                      
 
  Total Exercise Price:       $                                  
 
  Type of Option:   o   Incentive Stock Option              
 
      o   Non-Qualified Stock Option  
 
  Term/Expiration Date:        

 



--------------------------------------------------------------------------------



 



     Exercise and Vesting Schedule:
     Twenty-five percent (25%) of the Shares subject to the Option (rounded down
to the next whole number of shares) shall vest one year after the Vesting
Commencement Date, and 1/36th of the Shares subject to the Option (rounded down
to the next whole number of shares) shall vest on the first day of each full
month thereafter, so that all of the Shares shall be vested on the first day of
the thirty-sixth (36th) month after the Vesting Commencement Date.
     Termination Period:
     This Option may be exercised for ninety (90) days after Optionee ceases to
be a Service Provider, or such longer period as may be applicable upon the death
or disability of Optionee as provided herein, (or, if not provided herein, then
as provided in the Plan), but in no event later than the Term/Expiration Date as
provided above.
II. AGREEMENT
     1. Grant of Option. The Company hereby grants to the Optionee an Option to
purchase the Common Stock (the “Shares”) set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”). Notwithstanding anything to the contrary anywhere else in this Option
Agreement, this grant of an Option is subject to the terms, definitions and
provisions of the VNUS Medical Technologies, Inc. 2000 Equity Incentive Plan
(the “Plan”) adopted by the Company, which is incorporated herein by reference.
             If designated in the Notice of Grant as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code; provided, however, that to the extent that the
aggregate Fair Market Value of stock with respect to which Incentive Stock
Options (within the meaning of Code Section 422, but without regard to Code
Section 422(d)), including the Option, are exercisable for the first time by the
Optionee during any calendar year (under the Plan and all other incentive stock
option plans of the Company or any Subsidiary) exceeds $100,000, such options
shall be treated as not qualifying under Code Section 422, but rather shall be
treated as Non-Qualified Stock Options to the extent required by Code
Section 422. The rule set forth in the preceding sentence shall be applied by
taking options into account in the order in which they were granted. For
purposes of these rules, the Fair Market Value of stock shall be determined as
of the time the option with respect to such stock is granted.
     2. Exercise of Option. This Option is exercisable as follows:
          (a) Right to Exercise.
               (i) This Option shall be exercisable cumulatively according to
the vesting schedule set out in the Notice of Grant.
               (ii) This Option may not be exercised for a fraction of a Share.

2



--------------------------------------------------------------------------------



 



               (iii) In the event of Optionee’s death, disability or other
termination of the Optionee’s status as a Service Provider, the exercisability
of the Option is governed by Sections 6, 7 and 8 below.
               (iv) In no event may this Option be exercised after the date of
expiration of the term of this Option as set forth in the Notice of Grant.
          (b) Method of Exercise. This Option shall be exercisable by written
Notice (in the form attached as Exhibit A). The Notice must state the number of
Shares for which the Option is being exercised, and such other representations
and agreements with respect to such shares of Common Stock as may be required by
the Company pursuant to the provisions of the Plan. The Notice must be signed by
the Optionee and, as applicable, shall be delivered in person or by certified
mail to the Secretary of the Company. This Option shall be deemed to be
exercised upon receipt by the Company of such written Notice and, as applicable,
accompanied by the Exercise Price and payment of any applicable withholding tax.
          No Shares shall be issued pursuant to the exercise of an Option unless
such issuance and such exercise comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.
     3. Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her
representation and agreement, in such form as is prescribed by the Company,
stating that the Shares are being acquired for the Optionee’s own account, for
investment and without any present intention of distributing or reselling said
shares or any of them except as may be permitted under the Securities Act, and
then applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the Shares
by the Optionee is contrary to the representation and agreement referred to
above. The Company may, in its absolute discretion, take whatever additional
actions it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations. Without limiting
the generality of the foregoing, the Company may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of shares acquired
on an Option exercise does not violate the Securities Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing Shares
issued on exercise of the Option shall bear an appropriate legend referring to
the provisions of this Section 3 and the agreements herein.

3



--------------------------------------------------------------------------------



 



     4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:
          (a) cash;
          (b) check;
          (c) if permitted by applicable law and approved by the Administrator,
with Common Stock of the Company, duly endorsed for transfer to the Company,
already owned by the Optionee (or by the Optionee and his spouse jointly) for at
least six (6) months prior to the tender thereof and not used for another such
exercise during such six (6) month period, having a total fair market value on
the date of such exercise of the Option, equal to the Exercise Price of such
Shares as to which the Option is being exercised;
          (d) if permitted by applicable law, in accordance with a cashless
exercise or broker-assisted exercise procedure approved by the Administrator
permitting the Optionee to authorize a broker or dealer to sell a sufficient
portion of Shares that may be acquired upon exercise of the Option and pay to
the Company in cash a portion of the sale proceeds equal to such purchase price
of the Shares of Common Stock of the Company for which the Option is so
exercised and any taxes required to be paid as a result of such exercise; or
          (e) in a combination of the consideration provided for in the
foregoing clauses (a) through (d).
     5. Restrictions on Exercise. This Option may not be exercised until the
Plan has been approved by the stockholders of the Company. If the issuance of
Shares upon such exercise or if the method of payment for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, then the Option may also not be exercised. The Company may
require Optionee to make any representation and warranty to the Company as may
be required by any applicable law or regulation before allowing the Option to be
exercised.
     6. Termination of Relationship. If Optionee ceases to be a Service Provider
(other than by reason of the Optionee’s death or the total and permanent
disability of the Optionee as defined in Code Section 22(e)(3)), Optionee may
exercise this Option during the Termination Period set out in the Notice of
Grant, to the extent the Option was vested at the date on which Optionee ceases
to be a Service Provider. To the extent that the Option is not vested at the
date on which Optionee ceases to be a Service Provider, or if Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.
     7. Disability of Optionee. If Optionee ceases to be a Service Provider as a
result of his or her total and permanent disability as defined in Code
Section 22(e)(3), Optionee may exercise the Option to the extent the Option was
vested at the date on which Optionee ceases to be a Service Provider, but only
within twelve (12) months from such date (and in no event later than the
expiration date of the term of this Option

4



--------------------------------------------------------------------------------



 



as set forth in the Notice of Grant). To the extent that the Option is not
vested at the date on which the Optionee ceases to be a Service Provider, or if
Optionee does not exercise such Option within the time specified herein, the
Option shall terminate.
     8. Death of Optionee. If Optionee ceases to be a Service Provider as a
result of the death of Optionee, the vested portion of the Option may be
exercised at any time within twelve (12) months following the date of death (and
in no event later than the expiration date of the term of this Option as set
forth in the Notice of Grant) by Optionee’s estate or by a person who acquires
the right to exercise the Option by bequest or inheritance. To the extent that
the Option is not vested at the date of death, or if the Option is not exercised
within the time specified herein, the Option shall terminate.
     9. Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution . It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
     10. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant.
     11. Notice of Disqualifying Disposition of Incentive Stock Option Shares.
If the Option granted to Optionee herein is an Incentive Stock Option, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the Incentive Stock Option on or before the later of (1) the date which is two
(2) years after the Date of Grant, or (2) the date which is one year after the
date of exercise, the Optionee shall immediately notify the Company in writing
of such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.
     12. Restrictions on Shares. Optionee hereby agrees that Shares purchased
upon the exercise of the Option shall be subject to such terms and conditions as
the Administrator shall determine in its sole discretion, including, without
limitation, restrictions on the transferability of Shares. Such terms and
conditions may, in the Administrator’s sole discretion, be contained in the
Exercise Notice with respect to the Option or in such other agreement as the
Administrator shall determine and which the Optionee hereby agrees to enter into
at the request of the Company.

5



--------------------------------------------------------------------------------



 



          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which shall constitute one
document.
VNUS MEDICAL TECHNOLOGIES, INC.
By:
Name: Brian E. Farley
Title: President and CEO
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2000 EQUITY INCENTIVE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE
     Optionee acknowledges receipt of a copy of the Plan and represents that he
is familiar with the terms and provisions thereof. Optionee hereby accepts this
Option subject to all of the terms and provisions hereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

             
 
  Dated:                                      ;                         
 
[OPTIONEE]    
 
           
 
      Residence Address:    
 
           
 
     
 
   
 
     
 
   

6



--------------------------------------------------------------------------------



 



EXHIBIT A
VNUS MEDICAL TECHNOLOGIES, INC.
2000 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Attention: Director, Human Resources
     1. Exercise of Option. Effective as of today,                     ,
                    , the undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase                      shares of the Common Stock
(the “Shares”) of VNUS Medical Technologies, Inc. (the “Company”) under and
pursuant to the VNUS Medical Technologies, Inc. 2000 Equity Incentive Plan (the
“Plan”) and the [      ] Incentive [      ] Non-Qualified Stock Option Agreement
dated                     ,                     , (the “Option Agreement”).
     2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement. Optionee agrees
to abide by and be bound by their terms and conditions.
     3. Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to Shares subject to the Option, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such stock certificate
promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 15 of the Plan.
          Optionee shall enjoy rights as a stockholder until such time as
Optionee disposes of the Shares.
     4. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
     5. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. Optionee understands and agrees that the Company shall
cause any legends that may be required by state or federal securities laws to be

 



--------------------------------------------------------------------------------



 



placed upon any certificate(s) evidencing ownership of the Shares and that, in
order to comply with any restrictions under the Stock Option Agreement, this
Agreement or under state or federal securities laws, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (b) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
     6. Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
     7. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Company’s Board of Directors or committee thereof that is responsible for the
administration of the Plan (the “Administrator”), which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Administrator shall be final and binding on the Company and on Optionee.
     8. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     9. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
     10. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
     11. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares, as well as any applicable withholding tax.

2



--------------------------------------------------------------------------------



 



     12. Entire Agreement. The Plan and Stock Option Agreement are incorporated
herein by reference. This Agreement, the Plan and the Stock Option Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Optionee with respect
to the subject matter hereof.

              Submitted by:   Accepted by:    
 
            OPTIONEE:   VNUS MEDICAL TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Its:   Director, Human Resources    
 
           
Address:
           
 
           
 
           
 
           
 
           

3